UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6077



JAMES BENNETT LATHAM, JR.,

                                               Petitioner - Appellant,

          versus


DAVID A. GARRAGHTY, Warden,

                                                Respondent - Appellee.



                               No. 01-6385



JAMES BENNETT LATHAM, JR.,

                                               Petitioner - Appellant,

          versus


DAVID A. GARRAGHTY, Warden,

                                                Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-00-1005-AM)


Submitted:   August 23, 2001                 Decided:   August 29, 2001
Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Bennett Latham, Jr., Appellant Pro Se. Richard Carson Vorhis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James Bennett Latham, Jr., seeks to appeal the district

court’s orders denying relief on his petition filed under 28

U.S.C.A. § 2254 (West 1994 & Supp. 2001) and denying his motion for

reconsideration.     We have reviewed the record and the district

court’s opinions and find no reversible error.        Accordingly, we

deny certificates of appealability and dismiss these appeals on the

reasoning of the district court.       Latham v. Garraghty, No. CA-00-

1005-AM (E.D. Va. Dec. 6, 2000; filed Feb. 6, 2001, and entered

Feb. 9, 2001).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                             DISMISSED



                                   2